RAINIER INVESTMENT MANAGEMENT MUTUAL FUNDS AMENDMENT NO. 3 TO MANAGEMENT AGREEMENT THIS AMENDMENT NO. 3 (this “Amendment”) is made this 31st day of March, 2009, by and between RAINIER INVESTMENT MANAGEMENT MUTUAL FUNDS (the “Trust”), a statutory trust organized under the laws of the State of Delaware, and RAINIER INVESTMENT MANAGEMENT, INC. (the “Advisor”), a Washington corporation, with respect to that Management Agreement (the “Agreement”) between the Trust and the Advisor dated May6, 1994, as amended by Amendment No. 2 on December 27, This Amendment is for the purpose of adding an additional series of the Trust to the Agreement. 1.Exhibit A to the Agreement is hereby amended in its entirety and replaced with Exhibit A attached to this Amendment. 2.Except as expressly amended by this Amendment, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly executed by their duly authorized officers, all on the day and year first above written. RAINIER INVESTMENT MANAGEMENT MUTUAL FUNDS RAINIER INVESTMENT MANAGEMENT, INC. By: By: Title: Title: 1 Exhibit A Fund Annual Advisory Fee Rate Effective Date Rainier Small/Mid Cap Equity Portfolio 0.85% May 6, 1994 Rainier Core Equity Portfolio 0.75% May 6, 1994 Rainier Balanced Portfolio 0.70% May 6, 1994 Rainier Intermediate Fixed Income Portfolio 0.50% May 6, 1994 Rainier Large Cap Growth Portfolio 0.75% June 15, 2000 Rainier Mid Cap Equity Portfolio 0.85% December 27, 2005 Rainier High Yield Portfolio 0.55% March 31, RAINIER INVESTMENT MANAGEMENT MUTUAL FUNDS RAINIER INVESTMENT MANAGEMENT, INC. By: By: Title: Title: 2
